Case 2:19-cv-15798-SDW-LDW Document 40 Filed 02/23/21 Page 1 of 2 PagelD: 646

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

McELROY DEUTSCH MULVANEY & CARPENTER, LLP

1300 Mount Kemble Avenue

P.O. Box 2075

Morristown, New Jersey 07962-2075

(973) 993-8100

Email: Joomeroy@mdmce-law.com

CVS Pharmacy, Inc. and New Jersey CVS Pharmacy, LLC (improperly pleaded as “New Jersey
CVS Pharmacy LLC t/a CVS Pharmacy”)

 

GEORGIA OTERO and JORGE OTERO, | Civil Action No. 2:19-cv-15798 (SDW)

(LDW)
Plaintiffs,

VS.

CVS PHARMACY, INC, NEW JERSEY CVS
PHARMACY LLC t/a CVS PHARMACY,
“JOHN DOE 1-10”; ABC COMPANY 1-10
and “XYZ CORPORATION 1-10” (fictitious
names intended to represent unknown
individuals or corporations, partnerships and/or
limited liability companies or other types of
legal entities responsible for the ownership,
management, construction, maintenance, repair |
and/or control of the subject premises) and |
SEDGWICK CLAIMS MANAGEMENT,
INC.

Defendants.

 

 

CIVIL ACTION - STIPULATION OF DISMISSAL WITH PREJUDICE

 

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Georgia
Otero and Jorge Otero, and Defendants, CVS Pharmacy, Inc. and New Jersey CVS Pharmacy,
LLC (improperly pleaded as “New Jersey CVS Pharmacy LLC t/a CVS Pharmacy”), through

their respective undersigned attorneys and/or representatives that this action is hereby dismissed

3761863_1
Case 2:19-cv-15798-SDW-LDW Document 40 Filed 02/23/21 Page 2 of 2 PagelD: 647

in its entirety with prejudice and without costs and/or attorneys’ fees to any and all parties as

  

 

 

against the other party.
GEORGIA OTERO & McELROY, DEUTSCH, MULVANEY
JORGE OTERO & CARPENTER, LLP
Pro se Plaintiffs, Attorneys for Defendants,
Georgia Otero Jil

‘Pomeroy, BS
By: f\ ASL _ Obes ~

Jorge Qfpro g

SO ORDERED:

 

Hon. Leda Dunn Wettre, U.S.M.J.

3761863_1
